 SOMIS LEMON, ASSOCIATION1094.By refusing to bargain with the Union under its former and present name,by negotiating with an employee committee concerning wages, and by unilaterally-making wage increases, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By refusing to assign Jewel Luttrell to work on the grader subsequent toSeptember 14, 1953, because of her activity in support of the Union, the Re-spondent has discouraged membership in and activity in behalf of such organiza-tions and thereby has engaged in and is engaging in unfair labor practices in viola-tion of Section 8 (a) (3) of the Act.6.By the refusal to bargain, by the discrimination in regard to Jewel Luttrell,and by threatening its employees with loss of earnings, promotion, and employ-ment because of their interest in the Union, the Respondent has interfered with,-restrained, and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act and has thereby engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor-Relations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct,we hereby notify our employees that:WE WILL bargain collectively upon request with United Packinghouse Workersof America, Local 78, CIO, in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment and if an understanding is reachedwe will embody it in a signed agreement.The bargaining unit isAll production and maintenance employees, excluding all clerical employees,guards, professional employees, and supervisors as defined in the NationalLabor Relations Act.WE WILL make Jewel Luttrell whole for any loss ofearningsshe has sufferedby our refusal to assign her to work on the grader.WE WILL NOT by unilateral action on wages, by threats, by dealing withan employee committee, or by discriminating in work assignments, or in anyother manner, interfere with, restrain, or coerce our employees in the exerciseof the right to self-organization, to form labor organizations, to join or assistUnited Packinghouse Workers of America, Local 78, CIO, or any other labororganization, to bargain collectively through representatives of their own choos-ing, to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreementrequiring membership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.SANTA CLARA LEMON ASSOCIATION,Employer.-Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust notbe altered, defaced, or covered by any other material.Somis Lemon AssociationandUnited Fresh Fruit & VegetableWorkers Union,LIU #78, CIO.Case No. 21-CA-1913.April13,1955DECISION AND ORDEROn November 19, 1954, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding that112 NLRB No. 18. 110DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (5) of the Actand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Somis LemonAssociation, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with the labor organizationnow known as United Packinghouse Workers of America, Local 78,CIO, as the exclusive representative of all the Respondent's produc-tion and maintenance employees, excluding clerical employees, guards,professional employees, and supervisors as defined in the Act.(b) Interfering with the efforts of United Packinghouse Workersof America, Local 78, CIO, to bargain collectively with it on behalfof the employees in the above-described appropriate unit.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Upon request, bargain collectively with United PackinghouseWorkers of America, Local 78, CIO, as the exclusive representativeof the employees in the appropriate unit described above, and if anunderstanding is reached embody such understanding in a signedagreement.awe find no merit in the Respondent's argument that its refusal to bargain with theUnion after February 4, 1954,but during the certification year,was justified by the allega-tions of the employees'petition repudiating the UnionSeeRay Brooks v. N. L R. B.,348 U S 96; NL. R B v. Henry Heide, Inc,219 F. 2d 46 (C. A2) ; Plastic Age Com-pany,et at,111 NLRB 121. See alsoHeaton Furniture Company,111 NLRB 342.Because the Respondent violated Section 8(a) (1) only by its refusal to bargain, weshall issue our customary limited 8 (a) (1) Order rather than the broader form recom-mended by the Trial ExaminerFor the roaeons set forth inSanta Clara Lemon Association,112 NLRB 93, we findthat the Regional Director,in amending the certificate to substitute the Union's new name,did not act arbitrarily or capriciously SOMIS LEMON ASSOCIATION111(b)Post at its plant in Oxnard, California, copies of the notice at-tached to the Intermediate Report marked "Appendix." 2Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed by a representative of theRespondent, be posted by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.Said notice shall the amended however by substituting for the words "The Recom-mendations of a Trial Examiner" the words "A Decision and Order," and by deleting thewords "oi in any other manner " In the event that this Order is enforced by decree of aUnited States Court of Appeals, there shall be substituted for the words "Pursuant to aDecision and Order" the words "Pursuant to a Decree of the United States Court of Ap-peals, Enforcing an Order "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed by United Fresh Fruit & Vegetable Workers Union, LIU#78, CIO, herein called the Union, the General Counsel for the National LaborRelations Board issued a complaint dated May 28, 1954, against Somis Lemon As-sociation,Oxnard, California, herein called the Respondent, alleging that the Re-spondent had engaged in and was engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.In respect to unfair labor practices, the complaint alleges in substance that on andsince February 4, 1954, the Respondent has refused unlawfully to bargain with theUnion and through its manager, on or about February 10, 1954, requested its em-ployees to sign an antiunion petition, threatened discharge or less work to Unionsupporters, and promised back pay and a wage increase to union opponents.Respondent's answer admits certain of the jurisdictional allegations in the com-plaint and denies the commission of unfair labor practices.Pursuant to notice, a hearing was held before the duly designated Trial Examinerat Oxnard, California, on September 28 and 29, 1954. The General Counsel and theRespondent were represented by counsel, participated in the hearing, and wereafforded opportunity to examine and cross-examine witnesses and to introduce evi-dence pertinent to the issues.A brief has been received from counsel for the Re-spondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSomis Lemon Association washes, grades, packs, stores, and ships citrus fruitsgrown by its members.During the 12-month period preceding the hearing suchfruit having a value in excess of $175;000 was shipped from Respondent's plant di-rectly into channels of interstate commerce. I find, as the Respondent concedes, thatits operations are in interstate commerce. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership Respondent's em-ployees.IIITHE UNFAIR LABOR PRACTICESFollowing an election, the Union on November 13, 1953, was certified as the ex--elusive bargaining representative of all production and maintenance employees, ex-cluding all clerical employees, guards, professional employees, and supervisors as de-fined in the Act.The complaint alleges, the answer admits, and I find that this unitat all times material herein has been and now is appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.The fact of certification is admitted and I find that by virtue of the election asevidenced by the certification, the Union was designated on November 13, 1953, asthe exclusive representative of Respondent's employees within the meaning of Sec-tion 9 (a) of the Act.Upon the Union's request, bargaining meetings with the Respondent were held onDecember 9, 1953, and January 8 and 21 and February 4, 1954.During the courseof these meetings the Union submitted written proposals which were explained anddiscussed and on certain matters counterproposals were submitted by the Respondent.The Union's proposal that a union shop be incorporated in an agreement provokedmore discussion perhaps than any other.On February 4, Ivan McDaniel, Re-spondent's counsel and its principal representative at this bargaining session, offeredthe following counterproposal on union security:Job security of employees of Association is primarily predicated upon theability of growers to produce fruit handled by Association and any arrange-ment which interferes with this production tends to weaken the security of theemployees.Rigid Union rules and monopolistic Union practices will interferewith Association's operations and it is agreed that employees need not join norremain members in the Union in order to work in the packing house.Syd Rose, the Union's representative, said that the counterproposal was not accept-able.McDaniel said that he did not see any use in proceeding further in view ofthe Union's position and rejected Rose's suggestion to lay aside the union-shop ques-tion and to seek other areas of agreement.McDaniel told Rose to notify him ifthere was any change in the Union's position.No further meetings have been heldwith the Union.On February 19 Rose wrote the Respondent asking for a resump-tion of negotiations.On February 26 McDaniel answered, refusing the request andsaying that further bargaining would mean only a repetition of the same arguments.On March 11 Rose wrote McDaniel saying a compromise on the union shop and!seniority would be recommended to the Union's membership if an agreement other-wise satisfactory could be reached, and again requested a resumption of negotiations.On April 8 McDaniel wrote Rose that a petition signed by a number of Respondent's-employees had been received by the Respondent and that he had advised it "to recog-nize the petition to the extent required by law."Salvadore Banuelos, who left his employment with the Respondent in circum-stances not of interest here, testified that while working at the plant on February 10,1954,Manager J. A. Stilliens told him to sign a petition opposing the Union so thathe could get a raise in pay.According to Banuelos, Stilliens made a further remarkwhich Banuelos interpreted to mean that if the Union was not ousted the employeeswould not work full time. Stilliens denied having such a conversation.Banuelos'understanding of English is slight and he was unable to testify without the aid ofan interpreter.Considering the opportunity for confusion and misunderstandingthat exists between persons each having a good knowledge of the language usedby the other, and considering how greatly such opportunities are multiplied andmagnified when that condition is not present, I am unconvinced that Banuelos cor-rectly understood Stilliens, and do not find that the General Counsel has establishedby this testimony that Stilliens uttered a threat directed to any right protected bythe Act.On February 22, 1954, a petition signed by approximately 60 percent of Re-spondent's employees came to its attention.The petition asked that the Respondentno longer bargain with the Union and asserted that the signers had been induced"to vote for it by means of threats, misrepresentations, and false promises.TheRespondent investigated the validity of the signatures, but so far as this recordreveals made no inquiry into the reasons causing the employees to sign. SOMIS LEMON ASSOCIATION113On March 8 and again on April 11, 1954, general wage increases in substantialamounts were given to the employees. The Union was not consulted in this respect.The Respondent argues, correctly, that an employer is not required interminablyto continue discussions with A bargaining representative when it is apparent thatno possibility for agreement exists.It also contends that the facts outlined above inconnection with the bargaining meetings demonstrate that on February 4 bargainingwith the Union had come to such a point of impasse as clearly to establish thatfurther meetings, absent a change in position by one of the parties, would be futile.The position of the Respondent in respect to bargaining might have some merit ifitwere urged that it had failed in any responsibility in respect to bargaining onthe union shop or perhaps seniority.But other matters of substance, particularlywages, had not even been considered.Rose suggested that the parties set asidethose questions about which agreement seemed unlikely and proceed to others.Adesire to bargain in good faith would have been manifested had the Respondentagreed to such a procedure. I find that on February 4 bargaining between the par-ties had not reached a point of impasse in respect to wages, vacations, workingconditions, and other subsidiary questions; that the Union by virtue of its represent-ative status was entitled to an opportunity to attempt to persuade the Respondentto the point of agreement in these matters; and that the refusal further to meet withthe Union after that date foreclosed it from doing so.'A further contention by the Respondent is that after receipt of the employee peti-tion on February 16 it was placed in a dilemma by the conflicting claims-the Unionon the one hand possessing a certification and the employees on the other assertingthat they no longer wanted the Union to represent them.The Board has consistently held with the approval of the great weight of courtdecisions that a certified union's majority status in the absence of "unusual circum-stances" is conclusively presumed to continue for 1 year following certification.Mere repudiation of a certified representative and affiliation with another organiza-tion do not constitute such circumstances.2That the Respondent's purpose in giving wage increases may have been to meetthe competition of other employers, is immaterial.The obligation existed to meetwith the Union in such matters and to grant to the Union the opportunity it hadrequested to bargain.The Respondent finally urges that when the employee petitionwas served upon it it acted reasonably in making the unilateral increases withoutcontract or agreement with any group. If it is the Respondent's contention that con-tinued negotiations with the Union in the face of the petition might have been a viola-tion of the Act, its fears have no substance.3The Respondent asserts that the rea-sons assigned in the petition for the employees' desire no longer to have representa-tion by the Union are by their nature such as could not have been discovered in timeto file as objections to the election within the period allowed.But the Respondentdid not offer to establish the validity of these reasons at this hearing and there isno evidence that the refusal to continue negotiations with the Union resulted fromany investigation by the Respondent of the factual allegations in the petition. "Un-usual circumstances" have not been shown to exist.I find therefore that by refusing further to bargain with the Union after February4, 1954, and by instituting wage increases unilaterally thereafter the Respondentfailed in its duty to recognize and deal with the Union and thereby violated andis violating Section 8 (a) (5) of the Act.By the refusal to bargain the Respondent deprived its employees of their rightto be represented in matters of collective bargaining by the organization they hadchosen.The Respondent thus interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 of the Act and thereby violatedand is violating Section 8 (a) (1) of the Act.1 The complaint alleges that the refusal to bargain first occurred on February 4. Becauseof that circumstance I have not reviewed the earlier meetings to discover if Respondent'sconduct was such as to have amounted to an unlawful refusal before that date2GeneseeFoundry Company, In.corpoiated,109 NLRB 1253 See also N. LR. B v. RayBrooks,204 F. 2d 899 (C. A. 9) cert granted 347 U S 916. Contra :Mid-Continent Petro-leum Corp v N L R B,204 F. 2d 613 (C A 6) cert. denied 346 U S 856. In the firstcase cited the Board in reaffirming the principle first outlined, states its purpose to adhereto the certification-year ruling until the Supreme Court of the United States decides theissueWilliam D. Gibson Co., Division of Associated Spring Corporation,110 NLRB 660. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent described in section I, above, occurring inconnection with its conduct described in section III, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it be ordered to cease and desist therefrom and to takecertain affirmative action which I find will effectuate the policies and purposes ofthe Act.The complaint alleges that about July 1, 1954, the Union "was taken overand absorbed by the United Packinghouse Workers of America, Local 78, CIO."OnSeptember 21, 1954, the Acting Regional Director issued an amended certificationsubstituting the last-named labor organization for the Union in the certificationissuedNovember 13, 1953.4The General Counsel contends that the Respondentmust now be required to bargain upon request with the Union's successor.The Board has amended a certification upon evidence that the employees whoconstituted the certified organization have transferred or been transferred to anotherlocal of the same International union.5The Board's Rules and Regulations providein connection with a consent-election agreement that "the rulings and determina-tions by the regional director shall issue to the parties a certification of the resultsof the election, including certification of representatives where appropriate, with thesame force and effect as if issued by the Board." It seems clear enough then thatif the Board may amend a certification which it has issued, the Regional Directormay act similarly.Upon examination by counsel for the Respondent the Union's representative, SydRose, testified that upon the completion of a referendum among members in June1954 the Union, under the captioned name, went out of existence and affiliated withUnited Packinghouse Workers of America.Considering the amended certificationand the testimony of Rose, I find that United Packinghouse Workers of America,Local 78, CIO, is the successor to and a continuation of the UnionSubsequentreference to the Union in this report will be to United Packinghouse Workers ofAmerica, Local 78, CIO.CONCLUSIONS OF LAW1.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, and UnitedPackinghouse Workers of America, Local 78, CIO, are and were at all times materialherein labor organizations within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees, excluding all clerical employees,guards, professional employees, and supervisors as defined in the Act, constitute aunit appropriate for purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.United Fresh Fruit & Vegetable Workers Union, LIU #78, CIO, at all timessince November 13, 1953, that it has been known by that name has been and UnitedPackinghouse Workers of America, Local 78, CIO, now is the exclusive represent-ative of all employees of the Respondent in the appropriate unit for purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain with the Union under its former and present name andby unilaterally making wage increases, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By the refusal to bargain, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Actand has thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]4The complaint states that this was a certification by the Board. If so, theBoard onlycould amendHowever, it otherwise appears that the certification was by theRegionalDirector6Cadillac Automobile Company of Boston,90 NLRB 460. OXNARD CITRUS ASSOCIATIONAPPENDIX115NOTICE TO ALL EMPLOYEESPursuantto the recommendationsof a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policiesof the National LaborRelationsAct, we hereby notifyour employees that:WE WILL bargain collectivelyuponrequestwithUnitedPackinghouseWorkers of America, Local 78, CIO,in respect to rates of pay, wages, hoursof employment, and otherconditions of employment,and if an understandingis reached we will embodyit in a signed agreement.The bargaining unit isAll productionand maintenance employees,excluding all clerical em-ployees, guards, professional employees,and supervisors as defined inthe NationalLabor Relations Act.WE WILL NOT,by refusing to bargain,by unilateral action in regard towages, or inany othermanner, interferewith,restrain,or coerce our em-ployees in the exercise of the rightto self-organization,to formlabor organ-izations,to join or assistUnited PackinghouseWorkers of America, Local78,CIO, or any otherlabor organization,to bargaincollectivelythroughrepresentativesof their own choosing,and to engage in other concerted activi-ties for the purpose of collectivebargainingor other mutualaid or protection,or to refrainfrom any or all such activities,except to the extentthat such rightmay be affected by an agreementrequiring membership in a labor organizationas a condition of employmentas authorizedin Section8 (a) (3) of the Act.SOMIsLEMON ASSOCIATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not bealtered, defaced, or covered by any othermaterial.Oxnard Citrus AssociationandUnited Fresh Fruit & VegetableWorkers Union,LIU, #78, CIO.Case No. 21-CA-1909.April13,1955DECISION AND ORDEROn November 19, 1954, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and (5) ofthe Act and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in112 NLRB No. 19369028-56-vol 112-9